Citation Nr: 1134378	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  99-03 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a head injury including headaches, to include as secondary to residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active military service from October 7, 1952 to December 13, 1952.

This matter comes to the Board of Veterans' Appeals (Board) from an October 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for a head injury.  The issue has been re-characterized to comport to the United States Court of Appeals for Veterans Claims (Court) characterization of it.  

The Veteran testified before a Veterans Law Judge at a Board hearing at the RO in June 2000.  The Veteran and his representative were advised that the Veterans Law Judge who conducted his June 2000 hearing was no longer employed by the Board and that he had the right to another hearing.  The Veteran declined the opportunity for a new hearing in a response received by VA in December 2006.  

The Board remanded this case in September 2000 for additional development, and, in November 2004, confirmed the RO's denial of service connection.  The Veteran subsequently appealed the decision to the Court.  In an Order dated in May 2006, the Court vacated the November 2004 Board decision pertaining to the denial of service connection for residuals of a head injury including headaches, and remanded the case to the Board for readjudication consistent with the accompanying Joint Motion.  The Board, in turn, remanded the case to the RO in December 2006, for additional development.  In January 2009, the Board again denied service connection for residuals of a head injury including headaches, to include as secondary to residuals of a right eye injury.  The Veteran again appealed the Board's decision to the Court which, in a September 16, 2010 Memorandum Decision, vacated the Board's January 2009 decision that denied service connection for residuals of a head injury including headaches, to include as secondary to the residuals of a right eye injury, and remanded the case to the Board for compliance with the terms of Memorandum Decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2010 Memorandum Decision, the Court found that in its January 2009 decision, the Board failed to provide adequate reasons and bases as to why the Veteran did not have a continuity of headache symptoms from service to the present.  The Memorandum Decision also found that the Board improperly relied on a September 2008 VA examination that failed to comply with a December 2006 Board remand instructing that an adequate VA examination and medical opinion supported by a rationale be provided to determine the nature and etiology of the Veteran's claimed disability in violation of Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the December 2006 Board remand instructed that a VA examiner was to provide an opinion as to whether it is at least as likely as not that any current headache disability is related to the Veteran's service connected residuals of a right eye injury disability.  

Thus, the Board must further remand this claim to the RO so that the Veteran can be provided with a new VA examination and opinion regarding the etiology of his claimed residuals of a head injury including headaches, to include as secondary to residuals of a right eye injury.  

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed residuals of a head injury including headaches.  All indicated tests and studies should be performed.  The examiner is to provide an opinion as to whether it is at least as likely as not that any identified residuals of a head injury, including headaches, is caused or aggravated by his service connected macular scar, right eye, atrophic, residuals of injury, which is currently rated as 30 percent disabling.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner must specifically discuss the January 2003 VA examination report, which described the Veteran's in-service eye injury and related it to service.  A rationale for all medical opinions must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated with application of all appropriate laws and regulations including.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


